Citation Nr: 1436265	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  07-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bladder tumor. 

2.  Entitlement to service connection for a prostate disorder. 

3.  Entitlement to service connection for tinea pedis. 

4.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder. 

5.  Entitlement to a compensable disability rating for residuals of ureterolithotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


 
ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated September 2005 and December 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and Anchorage, Alaska.  


FINDING OF FACT

On November 5, 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  
In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


